Mathews, J.,

delivered the opinion of the court.
The proceedings in this case progressed, as far as the permission to the insolvent to surrender his property, acceptance by the judge, to whom the application was made, in pursuance of the provisions of an act of the Legislature, approved on the 29th of March, 1826, an order for a meeting of creditors, and stay of proceedings against the petitioner.
Most of the creditors were regularly cited or waived notice of citation. No meeting took place, and the record does not show that syndics were appointed. While the cause was in this situation, one of the creditors, Abner Wamacfr, moved the court below to dismiss the plaintiff’s petition, on several grounds, stated as the basis of his motion; which was overruled by that court, on the ground that the motion was interposed too late. From this judgment he appealed.
We are of opinion that the District Court did not err, in overruling the appellant’s motion. This judgment was perhaps correct, for the reason assigned; but is supportable on another ground, viz: that there were at the time, no proper parties before the court.
The act of 1826, (as we have seen above,) required the judge,, to whom the petition and schedule of the insolvent were presented, to accept the property of the ceding debtor, for the benefit of his creditors. This acceptance vested in them all the debtor’s rights, and ought not to be set aside, unless by proceedings of one creditor, had contradictorily with the mass of creditors represented by a syndic. It docs not, *63however, appear from the record, that any syndic has been appointed in the present case, either by the judge who accepted the property, or by the creditors, and until that be done, we are of opinion that a proceeding, such as is attempted by the appellant, is irregular.
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, be affirmed, with costs.